Citation Nr: 1724209	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-31 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated 20 percent disabling. 

2.  Entitlement to an increased rating for paresthesia of the right lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for paresthesia of the left lower extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from July 1978 to July 1981.  He also served in the Arkansas Air National Guard and had a period of inactive duty for training in February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  In April 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  

The Board has recharacterized the issues on appeal, as listed above, to include the higher ratings for the left and right lower extremity paresthesia associated with degenerative disc disease.  The Veteran has reported that his symptoms are worsening due to lower extremity numbness.

A November 2012 VA Form 21-4138 from the Veteran appears to raise the issues of service connection for neck and shoulder disorders in addition to dizziness.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The VA Form 21-4138 indicates a desire to apply for VA benefits for neck, shoulder, and dizziness disabilities, but does not meet the current standards of a complete claim for benefits.  Notably, this correspondence was received before the new regulations became effective.  As the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

Regarding the Veteran's claim for a higher rating for his lumbar spine disability, the Board must consider this case in light of the Court of Appeals for Veterans Claims (Court) decision, Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, the most recent VA examination of the spine in 2015 did not include a full neurological assessment of the lower extremities.  For example, the examiner indicated "[n]o response provided" with respect to the straight leg raising test and radiculopathy sections of the examination report.  As the issue of the Veteran's lumbar spine disability includes the related service-connected paresthesia of the right and left lower extremities and as the Veteran has reported worsening of those symptoms in particular, the AOJ must reconsider the ratings for those disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain all outstanding records of VA treatment, including updated treatment records from June 2015 from VA facilities in Fort Smith, Fayetteville, and Little Rock, Arkansas.
 
2. Thereafter, please arrange for VA orthopedic and neurologic examinations to evaluate the nature and severity of his service-connected degenerative disc disease of the thoracolumbar spine and his associated left and right lower extremity paresthesia:

a. The examiner(s) is requested to provide all pertinent orthopedic and neurological manifestations and symptomatology of the service-connected lumbar spine disabilities, to include paresthesia; and
b. Please test the Veteran's range of motion in active motion, passive motion, and, if possible, in weight-bearing and nonweight-bearing.  Please note if and when during testing the Veteran experiences symptoms of pain.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, it should be clearly explained as to why; and 
c. Please describe in detail the functional limitations caused by the lumbosacral spine disability with bilateral paresthesia as they may relate to the Veteran's ability to function in a work setting and to perform work tasks.

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

3. Finally, please readjudicate the claim, to include readjudication of the paresthesia ratings of the left and right lower extremities.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






